SAYRE, J.
The assertion of counsel, that the record fails to show that defendant was arraigned and a day set for his trial as required by law, or that a special venire was drawn for the trial of defendant’s case, is not borne out by the transcript of the proceedings. The record shows a strict compliance with the statute in these and all other respects. The judgment entry concludes with a statement or order concerning the case of one Tom Johnson, “also indicted for a capital felony,” in another indictment; but that statement or order is foreign to the case of this defendant, and whether it shows compliance with the statute or not is immaterial here.
The judgment is affirmed.
Affirmed.
Anderson, C. J., and McClellan and Gardner, JJ., concur.